In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-13-00095-CR



           WILLIE MEDFORD, JR., Appellant

                            V.

           THE STATE OF TEXAS, Appellee



         On Appeal from the 354th District Court
                 Hunt County, Texas
                Trial Court No. 28497




       Before Morriss, C.J., Carter and Moseley, JJ.
                                           ORDER

       Willie Medford, Jr., appellant, was convicted of possession of a controlled substance and

sentenced to twenty months in a state jail facility. Medford’s notice of appeal was timely filed

May 13, 2013. The clerk’s record was filed June 18, 2013, and the reporter’s record was filed

June 19, 2013, making appellant’s brief due July 19, 2013. Counsel is appointed.

       After one extension, appellant’s brief was due August 9, 2013. On August 30, 2013, this

Court advised counsel for appellant that the appellate brief was three weeks past due, without a

request for more time or any explanation to this Court for its absence. We warned counsel that if

appellant’s brief and an adequate explanation for the delay were not received within ten days of

the August 30 letter, the appeal would be subject to abatement to the trial court for a hearing.

Rather than filing the brief with an adequate explanation for the delay, counsel for appellant filed

another motion seeking a sixty-day extension of the briefing deadline. On September 17, 2013,

this Court overruled the motion for a sixty-day extension of the briefing deadline and ordered

appellant’s brief to be filed with this Court on or before October 8, 2013.

       Counsel for appellant ignored the order of this Court and failed to file appellant’s brief.

Because the brief has not been filed and because we have heard nothing further from appellant’s

counsel, we abate this case to the trial court pursuant to Texas Rule of Appellate Procedure

38.8(b) for a hearing to determine why counsel has not filed the brief, whether the brief can be

promptly filed with this Court, whether Medford desires to prosecute this appeal, and whether he

is indigent. See TEX. R. APP. P. 38.8(b)(2). The hearing is to be conducted within fifteen days of




                                                 2
the date of this order. The trial court may also address other matters as it deems appropriate,

including appointing different counsel for appellant, if necessary.

       The trial court’s findings and recommendations on the issues set forth above shall be

entered into the record of the case and presented to this Court in the form of a supplemental

clerk’s record within fifteen days of the date of the hearing. See TEX. R. APP. P. 38.8(b)(3). The

reporter’s record of the hearing shall also be filed with this Court in the form of a supplemental

reporter’s record within fifteen days of the date of the hearing. See id.

       All appellate timetables are stayed and will resume on our receipt of (1) the appellant’s

brief or (2) the supplemental appellate record.

       IT IS SO ORDERED.



                                                      BY THE COURT

Date: October 16, 2013




                                                  3